Title: To George Washington from George William Fairfax, 6 December 1757
From: Fairfax, George William
To: Washington, George



Dear Sir,
London Decr 6th 1757

I arrived here the 25th of last month since which there has not been an Opportunity to America, And now the conveyance so uncertain that I hope you’l excuse this short Epistle, and permitt me good Sir to acquaint you that our applycations remains doubtfull, And that its difficult to have a hearing by reason the

great ones are so much taken up with affairs of much greater consequence.
The Parliament meet the 1st of this instant, and Unanimously concurred in very Loyal Addresses, and with a firm resolution to Aid the Victorious King of Prussia who has Surpassed all Expectation and I hope yett will give the French a more definative stroke.
Their has been a Court of Enquiry on the late Secret Expedition, and the other day a Court Martial fixed to try Genl M—t &ca. In short it ingrosses the whole Legislature, so that those in America are not thought of, But its suggested by some that there will be great alteration there and that Ld Geo. Sackvile may be expected, but this is a Secret, The Duke has certainly resign’d, Sr John Legonier and two more appointed Feild Marshals, and the former created an Irish Peer.
The Parliament will Adjourn for the Holydays, when I shall go with Mr Fairfax into Kent, and afterwards to Yorkshire where I shall tarry till the approch of the Spring, in which time if you have any other Commands it will give me pleasure to Execute them.
When matters are more Ripe, I will take time to give you a particular Accot till when I remain with the greatest Esteem Dear Sir Your Affect. and very humble Servt

Go: Wm Fairfax

